Title: To George Washington from William Heath, 5 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands April 5. 1782.
                        
                        Inclosed is a New York paper of the 1st instant, the latest which has come to hand, and a letter I have just
                            received from colonel Tupper.
                        Twenty-seven recruits arrived yesterday from Massachusetts. By letters and other information the recruiting
                            service is successful at the eastward. I have the honor to be, With the highest respect, Your Excellency’s Most obedient
                            servant
                        
                            W. Heath
                        
                     Enclosure
                                                
                            
                                Sir
                                Albany April the 1st A.D. 1782
                            
                            yesterday was brought in here the notorious joseph Bettiss late from St johns on His way to New York, two
                                letters or notes were found on him one of which is in figures which no doubt contains matters of Importance. The
                                    Commissioners have the papers which will be soon at Head Quarters.
                            He has hinted that there some designs and opperations to take place soon with respect to Vermont but has
                                not told all he knows, he is to be examined again this Day, if any thing extradnary turns up I
                                shall transmit it to head Quarters. I have the Honour to remain your Honors most obedent Humble Servant
                            
                                Benj. Tupper Colo. Comr
                            
                        
                        
                    